DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-20 are objected to because of the following informalities:  In each of independent claims 1 and 10, in the phrase “in an amount ranging from 20 to 75 vol% in respect to the total volume,” the italicized “in” should be replaced with -with-.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-14 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an anionic surfactant such as alpha-olefin sulfonates, does not reasonably provide enablement for all other types of surfactants, i.e., cationic surfactants, nonionic surfactants, zwitterionic surfactants and amphoteric surfactants, all of which would be encompassed by the current language of claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
In the specification, [0032], Applicant notes wherein the surfactant may be any of the surfactants noted above, and, further, wherein the specific surfactant may be selected based upon the specific type and characteristics of an oil-bearing formation.  It is further noted wherein a sandstone formation has a negative charge and therefore, an anionic surfactant may be selected.  Examples of types of anionic surfactants are given.  
The Examiner notes, no other formations and/or charges associated therewith are disclosed.  
The specification continues with additional general disclosure pertaining to the method of enhanced oil recovery and/or inclusion of gas in the composition used therefore.
Examples are provided beginning at [0049].  The Examiner notes, the only surfactant used in the examples to illustrate the instant invention is STIM-IOR, disclosed as an anionic alpha-olefin sulfonate.  Such a surfactant is used in an amount of 2.33 and 4.67 gpt in the examples.
	As such, it is the position of the Office Applicant has only provided enablement for the use of an anionic surfactant in the instant foaming composition.	
Per In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Gir. 1988), the current claims fail to meet the following Undue Experimentation factors:
The breadth of the claims
The current claims encompass all types of surfactants, but it is unclear how and if the allium sativum oil would work with such surfactants and in what amounts.  The Examiner notes Applicant clearly discloses in at least [0052] “beyond a certain concentration, any additional allium sativum oil can affect the foam stability negatively,” and, as such, without any direction as to the amount of allium sativum oil that can be used with other surfactants aside from the more clearly disclosed anionic surfactant, one of ordinary skill in the art would not recognize the amount that would affect the foam stability negatively.  Additionally, the Examiner notes, Applicant has not mentioned specific examples of cationic/nonionic/zwitterionic/amphoteric surfactants suitable for use with the allium sativum oil.
 The level of predictability in the art
Although in theory the allium sativum oil may be used with each type of surfactant, it is difficult to predict if the different charges associated with each surfactant type would offer the same foam enhancing affects as those seen with the anionic surfactant.
The amount of direction provided by the inventor 
Applicant does not actually describe a protocol for selecting and/or using any cationic/nonionic/zwitterionic/amphoteric with the allium sativum oil, and/or any particular amounts that may be used therewith.  No suggestions are given for any concentration beyond which negative affects may be seen which, as noted above, is considered a factor, as set forth in [0052].
The existence of working examples 
Applicant merely mentions each type of cationic/nonionic/zwitterionic/amphoteric surfactant generically, without suggesting any suitable examples thereof, and offers no direction as to suitable amounts of allium sativum oil that may be used therewith.  As shown through the examples offered by Applicant with regard to the anionic surfactant, not all concentrations of allium sativum oil within the range instantly provided for provide for the intended effect of enhancing foam stability, and, therefore, it is difficult to predict if and at what concentrations such would occur with the other surfactants since no direction is provided. For example, would all cationic surfactants even be considered as suitable for use in the instant application for the disclosed purpose?  Or would every possible amphoteric surfactant that is known be capable of performing in the manner disclosed? 
Therefore, there exists a Scope of Enablement deficiency for the current claims.
Claims 1-3, 5-14 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a portion of the 20-75 volume% range for the allium sativum oil, with respect to the anionic surfactant, does not reasonably provide enablement for all possible volume amounts within the claimed range, as would be protected by the current language of claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The Examiner notes, Fig. 1A and 1B clearly illustrate that when 6.67 gpt allium sativum oil is used with 2.33 gpt of the anionic surfactant, the intended and/or desired effects of the invention are not seen.  Applicant additionally identifies such in [0052] stating “beyond a certain concentration, any additional allium sativum oil can affect the foam stability negatively.”  The Examiner notes, such an amount of allium sativum oil would provide for 74 volume % thereof in respect to the total volume of surfactant and allium sativum oil.  Instant claim 1 requires an amount of allium sativum oil ranging from 20-75 vol% in respect to the total volume of surfactant and allium sativum oil.  As such, the instant specification fails to enable the invention for the entirety of the instantly claimed range.  Furthermore, since Applicant has only provided examples with respect to one type of surfactant, i.e., anionic, and only one example thereof, i.e., STIM-IOR, it is unclear as to how one of ordinary skill in the art would make and/or use the invention with any other surfactant and/or other surfactant type when the claimed range for the amount of allium sativum oil is beyond that which is capable of achieving the desired results.
As such, it is unclear as to what portions of the range are truly enabled aside from that which is provided for by the 1.67 and 3.33 gpt examples of Fig. 1A and 1B.
Per In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Gir. 1988), the current claims fail to meet the following Undue Experimentation factors:
The breadth of the claims
The current claims encompass a range of an amount of allium sativum oil that Applicant has shown to not work, as set forth above in the noted example wherein 74% allium sativum oil by volume.  This amount of allium sativum oil, however, is encompassed by the instantly claimed range.  Additionally, the lowest amount of allium sativum oil seen through example is 41.75%.  As such, the entirety of the range for volume percent that is claimed does not appear to be enabled by the specification as filed.
The Examiner further notes, no other examples of surfactants are suggested.  As such, it is not clear what portions of the range would even be enabled for such surfactants.   
The level of predictability in the art
Although in theory the allium sativum oil may be used, based on Applicant’s admission that beyond a certain amount, negative effects may be seen, without any suggestion as to such amounts, it is difficult to predict the full extent of the range of the amount of allium sativum oil that is capable of use for its intended purpose.  
The amount of direction provided by the inventor 
Applicant does not actually describe a protocol for selecting and/or using a particular amount of allium sativum oil outside of that which is given in the examples.  
The existence of working examples 
Applicant merely mentions the range for volume percent broadly and fails to establish that the entirety of the range of volumes of allium sativum oil is capable of achieving its intended purpose.
Therefore, there exists a Scope of Enablement deficiency for the current claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 recites the limitation "the anionic surfactant" in line 1.  There is insufficient antecedent basis for this limitation in the claim as ‘an anionic surfactant’ was not previously claimed within claim 1, upon which claim 4 depends.  It appears claim 4 may be intended to be dependent upon claim 3, wherein an anionic surfactant is introduced into the claims.  Clarification is required.  
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7 recites a Markush group from which the gas is selected as “one or more of CO2, N2, methane, mixtures of methane with any of ethane, propane, or butane, flue gas and mixtures.”  It is unclear what is intended by the last italicized “mixtures.”  Is Applicant intending the gas to be a mixture of any of the noted gases?  It would appear such is redundant based on the use of the phrase “one or more” when introducing the gases.  Clarification is required.  
Claim 10, along with claims 11-20, dependent therefrom, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10 recites in the “generating a foam” step, “injecting a gas to the foaming composition.”  It is unclear as to how a gas is injected to the foam.  Is the gas introduced to the foaming composition?  Injected into the foaming composition?  Clarification is required.
Claims 18 and 19 are each further rejected for use of the phrase “injecting the gas to the foaming composition.”  Changes consistent with that which are made to independent claim 10 are advised.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 15 recites the limitation "the anionic surfactant" in line 1.  There is insufficient antecedent basis for this limitation in the claim as ‘an anionic surfactant’ was not previously claimed within claim 10, upon which claim 15 depends.  It appears claim 15 may be intended to be dependent upon claim 14, wherein an anionic surfactant is introduced into the claims.  Clarification is required.  
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 16 recites a Markush group from which the gas is selected as “one or more of CO2, N2, methane, mixtures of methane with any of ethane, propane, or butane, flue gas and mixtures.”  It is unclear what is intended by the last italicized “mixtures.”  Is Applicant intending the gas to be a mixture of any of the noted gases?  It would appear such is redundant based on the use of the phrase “one or more” when introducing the gases.  Clarification is required.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2011/0017457 discloses well treatment compositions that include a surfactant and a small volume of garlic powder, wherein it is further suggested garlic powder has garlic oil.  Such, however, is disclosed as used as a defoamer.
US 2018/0272396 discloses natural biosurfactants having active components including garlic oil. 
US 2019/0218452 discloses methods of inhibiting corrosion in a well with green corrosion inhibitors that are non-toxic, wherein an example of such is garlic.  
CN 103014718A discloses a solid corrosion inhibitor for a natural gas well wherein such includes garlic essential oil.
US 2010/0140368 discloses a foaming composition comprising a surfactant and allium sativum oil.  Such, however, is not disclosed as used in a method of enhancing oil recovery.
US 4,752,465 discloses a foaming composition comprising a vegetable oil and a surfactant that is prepared with carbon dioxide.
US 6,136,778 discloses a composition comprising a surface active agent and essential oil of garlic, wherein the weight ratio of essential oil to surface active agent is 1:0.5 to 1:15.
US 2003/0118515 discloses a composition comprising carbon dioxide, a surfactant in an amount of 0.05-1 wt% and essential oils, including garlic.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
12/02/22